 


114 HR 5161 IH: To amend title 38, United States Code, to expand the qualifications for licensed mental health counselors of the Department of Veterans Affairs.
U.S. House of Representatives
2016-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5161 
IN THE HOUSE OF REPRESENTATIVES 
 
April 29, 2016 
Mr. Mullin introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to expand the qualifications for licensed mental health counselors of the Department of Veterans Affairs. 
 
 
1.Expansion of qualifications for licensed mental health counselors of the Department of Veterans AffairsSection 7402(b)(11)(A) of title 38, United States Code, is amended by inserting or equivalent degree after master’s degree.  